Case 18-03195        Doc 42     Filed 03/20/19     Entered 03/20/19 14:09:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03195
         Vitaliy Kalugin
         Alina Kalugina
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/05/2018.

         2) The plan was confirmed on 05/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/08/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $69,653.25.

         10) Amount of unsecured claims discharged without payment: $215,716.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03195       Doc 42      Filed 03/20/19    Entered 03/20/19 14:09:13                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $5,343.35
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $5,343.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,843.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $301.91
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,144.91

 Attorney fees paid and disclosed by debtor:               $1,157.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 FIFTH THIRD BANK               Secured             0.00          0.00             0.00           0.00       0.00
 LAKE HEART SPECIALISTS         Unsecured         305.20        819.72           819.72        819.72        0.00
 LVNV FUNDING                   Unsecured            NA         565.10           565.10        565.10        0.00
 QUANTUM3 GROUP                 Unsecured            NA         501.00           501.00        501.00        0.00
 ACCELERATED REHAD CENTERS      Unsecured         100.00           NA               NA            0.00       0.00
 ACCELERATED REHAD SPRTS        Unsecured         244.60           NA               NA            0.00       0.00
 ACL LABORATORIES               Unsecured          87.60           NA               NA            0.00       0.00
 ANES ASSOC OF CRYSTAL VALLEY Unsecured           145.92           NA               NA            0.00       0.00
 CENTEGRA PHYSICIAN CARE LLC    Unsecured         145.69           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured         305.37           NA               NA            0.00       0.00
 CHICAGO EYE INSITUTE           Unsecured         171.98           NA               NA            0.00       0.00
 CLEAR SPRING LOAN SERVICES     Unsecured      1,271.41            NA               NA            0.00       0.00
 CLINICAL ASSOCIATES            Unsecured          44.31           NA               NA            0.00       0.00
 DEPENDON COLLECTION SERVICE    Unsecured         114.15           NA               NA            0.00       0.00
 ELSTROM AND HALL SC            Unsecured          32.41           NA               NA            0.00       0.00
 GASTROENTEROLOGY CONSULTANT Unsecured             15.00           NA               NA            0.00       0.00
 HARRIS AND HARRIS INC          Unsecured         780.36           NA               NA            0.00       0.00
 IVANCHENKO MD PC               Unsecured         105.00           NA               NA            0.00       0.00
 LAKE MCHENRY PATHOLOGY ASSOC Unsecured            51.15           NA               NA            0.00       0.00
 LINDENHURST ANESTHESIA         Unsecured          56.63           NA               NA            0.00       0.00
 MBF LEASING INC                Unsecured      7,369.10            NA               NA            0.00       0.00
 MCHENRY RADIOLOGISTS IMAGING Unsecured             8.28           NA               NA            0.00       0.00
 MEDICAL RECOVERY SPECIALISTS I Unsecured          51.15           NA               NA            0.00       0.00
 MEDICAL SERVICES PC            Unsecured          28.74           NA               NA            0.00       0.00
 NS CENTER FOR MEDICAL AESTHET Unsecured          202.98           NA               NA            0.00       0.00
 NORTHERN LEASING SYSTEMS       Unsecured      4,174.01            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-03195      Doc 42        Filed 03/20/19    Entered 03/20/19 14:09:13                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 NORTHWEST MEDICINE              Unsecured          23.31             NA           NA             0.00        0.00
 OAC                             Unsecured          16.20             NA           NA             0.00        0.00
 PJ MEDICAL BILLING LLC          Unsecured          22.91             NA           NA             0.00        0.00
 REHAB INSTITUTE OF CHICAGO      Unsecured          18.78             NA           NA             0.00        0.00
 ROMAN J DYKUN MD                Unsecured          69.81             NA           NA             0.00        0.00
 RUSH UNIVERSITY MEDICAL GROUP   Unsecured          36.92             NA           NA             0.00        0.00
 US BANK HOME MORTGAGE           Unsecured    200,000.00              NA           NA             0.00        0.00
 WILLIAM C DAM MD                Unsecured          22.91             NA           NA             0.00        0.00
 SYNCHRONY BANK                  Unsecured            NA           312.62       312.62         312.62         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                 $0.00               $0.00
       Mortgage Arrearage                                       $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
       All Other Secured                                        $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $2,198.44          $2,198.44                  $0.00


 Disbursements:

        Expenses of Administration                               $3,144.91
        Disbursements to Creditors                               $2,198.44

 TOTAL DISBURSEMENTS :                                                                            $5,343.35




UST Form 101-13-FR-S (9/1/2009)
Case 18-03195        Doc 42      Filed 03/20/19     Entered 03/20/19 14:09:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/20/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
